Exhibit 10.16

 

CAMDEN NATIONAL CORPORATION

 

Corporate Governance Committee

 

Charter

 

The Corporate Governance Committee shall be responsible for the selection for
nomination of all new board members and in so doing, establish the criteria for
selection. The committee shall establish the tenure of board members and the
retirement policy. It shall review the board’s effectiveness, nominate committee
chairs, nominate officers for the year following the annual meeting and shall
make recommendations for amendments to the Articles of Incorporation or Bylaws.

 

Membership

 

Membership of the committee shall consist of at least three directors, all whom
shall be independent as defined by the rules of the American Stock Exchange. The
chairman of the committee shall be the chairman of the board of directors unless
he is not an independent director. A committee member shall abstain in
participating in or voting for his or her nomination for office or re-nomination
as a director.

 

Duties

 

The specific duties of the Corporate Governance Committee shall be as follows:

 

1. Establish Criteria for Membership – The committee shall establish the overall
profile for the board’s composition, with a view to providing for particular
strengths such as technical skills, career experience and diversity (See Exhibit
A for current profile). In so doing, the committee shall also make
recommendations to the full board for the number of directors constituting the
full board for the holding company and all subsidiary boards.

 

2. Candidate Selection – The committee’s core role shall be to conduct a search
for desirable candidates; screen potential candidates; review nominations made
by shareholders; and recommend to the full board the individual or individuals
to fill board vacancies. While the CEO can be expected to participate in the
selection process by making recommendations concerning possible nominees and
meeting with candidates who are “finalists,” the committee members are expected
to play the primary role and act independently in the final decision.

 

3. Directorship Invitation – The invitation to join the board shall be extended
by the committee through its chairperson after approval of the candidate by the
board of directors.

 

4. Tenure and Performance – The nominee slate (typically recommending the
re-election of incumbent directors) shall be submitted to the shareholders
annually. While directors are traditionally continued in office, tenure shall
not be assured and the committee should evaluate the performance and
availability of each director before re-nominating the director for continued
membership. Performance of the director should be measured in terms of
attendance and participation at Board and committee meetings. A candidate’s
career responsibilities or health should not interfere with boardroom
involvement as a general rule.

 

5. Retirement Policy – The current policy of the corporation is for directors to
retire at age 70. It shall be the responsibility of the Corporate Governance
Committee to review this policy from time to time and make recommended changes
to the full board if the committee sees fit.

 

6. Committee Structure – In addition to the Corporate Governance Committee,
there shall be an Audit Committee and a Compensation Committee. In addition, the
Corporate Governance Committee may recommend to the full board such additional
committees as it thinks desirable and it shall establish the responsibilities of
each committee annually, naming the chairman thereof.



--------------------------------------------------------------------------------

7. Board and Committee Effectiveness – From time to time, the committee shall
evaluate the effectiveness of the meetings of the full board and in so doing
consider the agenda and the allocation of time to the various topics considered.
It shall also consider the amount of time devoted to reviews of recent
performance, financial and other, how much time should be spent on current
issues and what time shall be allocated to forward looking matters and in what
order these issues should be considered. The committee shall also solicit from
the full board an annual performance evaluation of the committee’s
effectiveness.

 

8. Management Succession – The Corporate Governance Committee in concert with
the CEO shall establish a management succession plan to provide for the orderly
succession of the CEO at the time of his or her retirement and also in the event
of death or disability.

 

9. Officers for Ensuing Year – The committee shall nominate the various officers
for the ensuing year following the annual meeting.

 

10. Changes to Articles of Incorporation and Bylaws – The Governance Committee
shall periodically review the Articles of Incorporation and Bylaws of the
corporation to ascertain that they are currently in compliance with existing law
and shall make recommended changes from time to time as developments warrant.